333 S.W.3d 539 (2011)
STATE of Missouri, Plaintiff/Respondent,
v.
Eugene McCRAY, Defendant/Appellant.
No. ED 94774.
Missouri Court of Appeals, Eastern District, Division Two.
March 15, 2011.
*540 Shaun J. Mackelprang, Daniel N. McPhersonm, Jefferson City, MO, for Plaintiff/Respondent.
Daniel A. Juengel, Clayton, MO, for Defendant/Appellant.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Eugene McCray (hereinafter, "Defendant") appeals from the trial court's judgment after a jury found him guilty of two counts of robbery in the first degree, Section 569.020 RSMo (2000), and two counts of armed criminal action, Section 571.015 RSMo (2000). The trial court sentenced Defendant to fifteen years' imprisonment. Defendant raises six allegations of error, claiming the trial court erred in: (1) granting a continuance; (2) not allowing Defendant to obtain new counsel; (3) overruling Defendant's Batson challenge; (4) denying a continuance to speak with one witness; (5) admitting evidence; and (6) limiting the scope of Defendant's redirect examination.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).